Citation Nr: 1403650	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  11-11 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for service-connected diabetes mellitus, type II (DM-II).

2.  Entitlement to a rating in excess of 10 percent for service-connected proliferative diabetic retinopathy and cataracts, bilaterally (retinopathy).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1969 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

A Travel Board hearing was scheduled for September 2013 but the Veteran failed to report.  His request for a hearing is therefore considered withdrawn.   See 38 C.F.R. § 20.704(e) (2013).

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

In May 2011 the Veteran filed a claim for service connection for ischemic heart disease.  To date it appears this matter has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue of entitlement to service connection for ischemic heart disease, and it is referred to the AOJ for appropriate action, if required.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking increased ratings for his service-connected DM-II and retinopathy.  The Veteran was last provided with a VA examination for these disabilities in April 2010.  However, in his April 2011 written substantive appeal the Veteran asserted his eye sight had gotten worse and he had to increase his insulin.  Because the Veteran has alleged both conditions have increased in severity since his previous VA examination, now nearly four years old, the Board finds remand is required to evaluate the current severity of the Veteran's disabilities.

Additionally, the Board notes the Veteran's file on the Virtual VA system includes additional VA treatment records through September 2012.  However these recent records were not considered by the RO in the most recent statement of the case from March 2011.  Accordingly remand is also required so the recent, relevant treatment records may be evaluated by the RO.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available VA treatment records since September 2012, if any, and associate them with the claims file.

2.  Provide the Veteran with an examination to evaluate the nature and severity of his current DM-II disability, including his related retinopathy disability.  Two separate exams may be conducted, if required.  

The examiner(s) should be provided with the Veteran's full claims file and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.  The examiner(s) should also specifically address the Veteran's contention that both his DM-II and his retinopathy disabilities have worsened.

3.  After completion of the above, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



